          Case 1:21-cv-01169-TCB Document 60 Filed 06/08/21 Page 1 of 3
           USCA11 Case: 21-11709 Date Filed: 06/08/2021 Page: 1 of 2


                       IN THE UNITED STATES COURT OF APPEALS

                                FOR THE ELEVENTH CIRCUIT
                                  ________________________

                                       No. 21-11709-J
                                  ________________________

In re: L. LIN WOOD,

                                               Petitioner.
                                  ________________________

         On Petition for Writ of Mandamus from the United States District Court for the
                                   Northern District of Georgia
                                  ________________________


Before: GRANT and LAGOA, Circuit Judges.

BY THE COURT:

       Before the Court is Petitioner L. Lin Wood Jr.’s petition for a writ of mandamus or

prohibition, which asks this Court to issue (a) “a writ of mandamus or prohibition to set aside the

May 10, 2021 Order denying judicial disqualification and restraining the Honorable Timothy C.

Batten, Jr., United States District Court Judge for the Northern District of Georgia, from

proceeding any further in the matter of L. Lin Wood, Jr. v. Paula J. Frederick, et al., Case No.

1:21-cv-1169-TCB;” and (b) “an order re-assigning this case to another district court judge.”

       We ordinarily review a district court judge’s decision not to recuse for abuse of discretion.

In re Moody, 755 F.3d 891, 898 (11th Cir. 2014). Because the petitioner seeks a writ of mandamus,

however, our review of the district court judge’s failure to recuse is even more stringent. Id. After

careful review of the record, the petitioner’s petition for a writ of mandamus is DENIED because

the petitioner has not shown that “no other adequate means are available to remedy a clear

usurpation of power or abuse of discretion by the district court,” Carpenter v. Mohawk Industries,
         Case 1:21-cv-01169-TCB Document 60 Filed 06/08/21 Page 2 of 3
          USCA11 Case: 21-11709 Date Filed: 06/08/2021 Page: 2 of 2


Inc., 541 F.3d 1048, 1055 (11th Cir. 2008) (quoting In re Loudermilch, 158 F.3d 1143, 1144 (11th

Cir. 1998)), and because petitioner otherwise has not shown that its right to this “drastic remedy”

is “clear and indisputable,” Jackson v. Motel 6 Multipurpose, Inc., 130 F.3d 999, 1004 (11th Cir.

1997).




                                                2
                 Case 1:21-cv-01169-TCB Document 60 Filed 06/08/21 Page 3 of 3
                  USCA11 Case: 21-11709 Date Filed: 06/08/2021 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                FOR THE ELEVENTH CIRCUIT
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

David J. Smith                                                                        For rules and forms visit
Clerk of Court                                                                        www.ca11.uscourts.gov


                                            June 08, 2021

Larry L. Crain
Crain Schuette & Associates
5214 MARYLAND WAY STE 402
BRENTWOOD, TN 37027

Ibrahim Reyes
Reyes Lawyers, PA
236 VALENCIA AVE
CORAL GABLES, FL 33134

L. Lin Wood
L. Lin Wood, PC
PO BOX 52584
ATLANTA, GA 30355-0584

Appeal Number: 21-11709-J
Case Style: In re: L. Lin Wood
District Court Docket No: 1:21-cv-01169-TCB

The enclosed order has been entered. No further action will be taken in this matter.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Davina C Burney-Smith, J
Phone #: (404) 335-6183

Enclosure(s)

                                                                 DIS-4 Multi-purpose dismissal letter
